Fitzgerald, J.
Plaintiff, the widow of Nathan Roberts, instituted this action to recover from the defendant the sum of $1,000, part of the amount, due upon the death of her husband. The deceased (being at the time a widower) applied to be admitted to membership in the order September 25, 1890, and in his application for a beneficiary certifícate are the words: “ I hereby authorize and direct that the amount to which I may be entitled of said beneficiary fund at my death be paid to Bertha Eoberts, my child, Lily Cohen, a friend, $1,000 to each of them.” A beneficiary certificate was upon this application duly issued by the grand lodge and accepted by the deceased, which contained the following express condition, “ that said Nathan Roberts shall in every particular, while a member of said order, comply with all the rules and requirements thereof.” On September 19, 1894, Eoberts married the plaintiff, -and from that date until the time of his death she continued to be his wife. All dues and assessments were paid by the deceased, and he remained in good standing in the order until his death, which occurred August 20, 1899. In March, 1898, the grand lodge amended section 17 of article 4 of its by-laws as follows: “ Sec. 17. Each member shall designate the person or persons to whom the beneficiary fund due at his death shall be paid, who shall in every instance be one or more members of his family, an affianced wife or some one related to him by blood or who shall be dependent upon him.” Eoberts was notified by mail of this amendment, and his receipt of registered letter so *538notifying him was produced upon the trial. By this amendment it will he noticed that for the first time in its history, so far as the record discloses, the grand lodge undertook to limit the class of persons who might be named as beneficiaries. Roberts, however, failed to make any direction regarding the disposition of the beneficiary fund other than expressed in his original application. Upon due proof of his death the grand lodge paid to Bertha Boberts, the daughter, the sum of $1,000. The plaintiff, as widow of deceased, has made demand upon the grand lodge for the payment of the other $1,000. Payment has been refused for the reason that the defendant Lily Gohen has also demanded that the said sum be paid to her. In order to determine the rights and obligations of the parties under an agreement such as was made by the applicant and the defendant corporation, it is incumbent to consider the statute under which the corporation was organized, its by-laws, the application for and the certificate of membership, together with the application for a beneficiary certificate and the beneficiary certificate issued thereupon, for these constituted the contract which existed between them. Sabin v. Phinney, 134 N. Y. 423. The deceased herein (Roberts) in his application for membership and for a beneficiary certificate agreed “ that compliance upon his part with all the laws, regulations and requirements which are or may hereafter be enacted by the grand lodge ” is the express condition upon which he was entitled to participate in the beneficiary fund. The express condition upon which the certificate issued upon this application was “ that said Bathan Boberts should in every particular, while a member of the order, comply with all the laws, rules and requirements thereof.” The amendment to defendant corporation’s general laws by the enactment of section 11 of article 4 was within the scope of the contract between the parties. The case at bar is distinguishable in very many respects from Spencer v. Grand Lodge, 22 Misc. Rep. 148, upon which defendant Cohen so strongly relies. It was sought in that instance to give a retroactive effect to the amended by-laws of the supreme lodge; the beneficiary certificate, as in the present case, was issued ■to the member upon his application by the grand lodge. The supreme lodge was an unincorporated body, not a party to the action, •and its power to legislate so as to bind the members of an incorporated grand lodge without the specific enactment of such amendment by the latter was questionable. Bor is the time of the pas*539sage of the amendment to the charter of defendant grand lodge made by chapter 437, Laws of 1898, material, for, as we have seen, the power to alter its by-laws was fully conferred upon the grand lodge, independent of this amendment. The original designation as appointee of the defendant Lily Cohen was, at the time it was made, a legal one, but by the subsequent action of the defendant corporation in pursuance of the contract between it and the deceased, such designation was rendered ineffectual, and the rights of the parties must be governed by the law in force at the time when the member died. Sanger v. Rothschild, 123 N. Y. 577. The appointee acquired no vested interest in the sum which might, in the contingency of the member’s death, become payable. Sabin v. Phinney, supra. It was admitted upon the trial that defendant lily Cohen does not come within any of the classes designated in section 17 of by-laws, and it was conceded that, if no effectual disposition was made by the member in his lifetime of any portion of the beneficiary fund, plaintiff is the person entitled to such portion. I must, therefore, direct judgment for plaintiff.
Judgment for plaintiff.